DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-17 and 20-24 are currently pending.

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination (RCE).
The Office action below is a first action on the merits for the RCE.

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 12-28-2021 has been considered.
The references cited in the PCT international search report by the International Search
Authority have been considered by the examiner.

Response to Amendment
The amendments are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-17 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 (22 and 24 parallel in scope) is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “a horizontal position”. The language as stated does not distinctly define what is meant by “a horizontal position” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “a horizontal position” will be interpreted as “level, IMU, roll, pitch, yaw, orientation, direction, heading and the like”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-16, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sabelstrom (US 20080272562 A1) in view of Becker (US 20180149739 A1) and Myggen (US 20140095023 A1).

REGARDING CLAIM 13, as best understood, Sabelstrom disclose, an interface to receive data that indicate a target height of the at least one part of the utility vehicle at the predetermined location (processor receives data that indicate a predefined chassis height when the vehicle is currently at a stored position, [0014]-[0015] [0018]); a control unit which is coupled to the position determination device and to the height adjustment device (the chassis height adjusting devices is combined with a position sensing system, e.g. GPS, [0017]-[0018]), and is configured, based on a determined position, to prompt the height adjustment device of the utility vehicle to adjust the height of the at least one part of the utility vehicle to the target height (based on the predefined location, lower or raising (adjusts) the chassis to a predefined chassis height assigned, [0029]), and a sensor unit coupled to the control unit and having at least one of the following: a radar, a laser scanner, a wireless transmission device, a mobile radio module, a differential or global-positioning system, a camera and a further location system (the system is combined with a position sensing system and having a camera and GPS, [0018]-[0045]); wherein the control unit is configured to determine a relative position on the basis of data from the sensor unit (sensing system to determine or detect a location, [claim 6]).
Sabelstrom does not explicitly disclose, wherein the control unit is configured, based on the sensor data from the sensor unit, to acquire a reference point in surroundings of the utility vehicle and to determine a position of the utility vehicle in relation to the reference point, and wherein the relative position is determined by a rangefinder and/or other sensor.
However, in the same field of endeavor, Becker discloses,  “acquire the reference point fixed on the vehicle based on the radar sensor data, [0057]-[0059]) and to determine a position of the utility vehicle in relation to the reference point (provide a position of the vehicle based (relation to) on the reference point, [0060]-[0062]”; “[0039] Such further sensor data are provided for example by an environmental sensor system that can for example include one or more of the following environmental sensors: ultrasound sensor, lidar sensor, video sensor. [0040] That is, according to a specific embodiment, in addition to the radar data further sensor data can also be used for the determination of position... [0046] According to a specific embodiment, the radar sensor unit has a detection range or acquisition range of from 100 m to 250 m, and/or a detection field of view or an acquisition field of view…”, for the benefit of ascertaining of a corrected vehicle position based on the GNS vehicle position and the comparison (Becker: [ABS]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a height adjustment system for a vehicle disclosed by a modified Sabelstrom to include based on the sensor data from the sensor unit, to acquire a reference point in surroundings of the utility vehicle taught by Becker. One of ordinary skill in the art would have been motivated to make this modification in order to ascertain of a corrected vehicle position based on the GNS vehicle position and the comparison.
Sabelstrom in view of Becker do not explicitly disclose, the relative position, including a horizontal position and a vertical position, is determined with reference to a known fixed point, including a structure and/or a marking.
However, in the same field of endeavor, Myggen discloses, “[0031] ... In at least one embodiment in which the air suspension system is used to provide ride leveling, controller 107 is also coupled to vehicle level sensors 211. In at least one embodiment in which the air suspension system adjusts ride height”; [0035] “FIG. 3 illustrates the basic methodology of the invention...This embodiment is configured to automatically adjust the vehicle ride height each time the vehicle is in a particular location...For example, the user may have a very steep driveway with a sharp change in incline at the driveway entrance or at the garage entrance...By inputting the coordinates for each of these locations into controller 107 and memory 203, the vehicle can be configured to automatically adjust ride height as the car approaches each preset location, thus avoiding potential vehicle damage...Controller 107 can be configured to monitor vehicle speed using sensors 213, thus insuring that regardless of vehicle speed, the ride height will be adjusted prior to reaching each preset location. Controller 107 can also be configured to begin adjusting ride height a preset distance before reaching a preset location, thus insuring that the desired ride height is achieved before the vehicle reaches the preset location”; [see at least FIG. 3, 4, 16] wherein the relative position, including a vertical position, is determined with reference to a known fixed point, including a structure and/or a marking can be observed, for the benefit of avoiding potential vehicle damage and determining vehicle orientation (Myggen: [0034],[0035]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify height adjustment system for a vehicle disclosed by a modified Sabelstrom to include relative position, including a vertical position, is determined with reference to a known fixed point, including a structure and/or a marking taught by Myggen. One of ordinary skill in the art would have been motivated to make this modification in order to avoid potential vehicle damage and determining vehicle orientation.

REGARDING CLAIM 14, as best understood, Sabelstrom in view of Becker and Myggen remain as applied above to claim 13, and further, Sabelstrom also discloses, the system, wherein the interface is configured to receive the data regarding the target height from a remote database, using a wireless connection (adjust the height of the vehicle using a wireless remote control [0042]), and to store values for the target height together with the position of the predetermined location (store actual setting of the system that includes information of adjusted height of the chassis and a given position [0037]-[0038]).

REGARDING CLAIM 15, as best understood, Sabelstrom in view of Becker and Myggen remain as applied above to claim 13, and further, Sabelstrom also discloses, the control unit is configured to determine an instantaneous distance of the utility vehicle to the predetermined location or an expected duration until the utility vehicle reaches the predetermined location or to query this from the position determination device, and to prompt the height adjustment device to adjust the height when the instantaneous distance or the expected duration until arrival at the predetermined location lies below a threshold value (the GPS automatically recognizes the present location of the vehicle and automatically adjust the height of the vehicle to correspond to a loading ramp at this location [0018]).

REGARDING CLAIM 16, as best understood, Sabelstrom in view of Becker and Myggen remain as applied above to claim 13, and further, Sabelstrom also discloses, the control unit is configured to determine a vertical position of the at least one part of the utility vehicle on the basis of data from the position determination device or to query this from the position determination device (a potentiometer is position on the chassis to detect the change in height of the axle [0026]).

REGARDING CLAIM 21, as best understood, Sabelstrom in view of Becker and Myggen remain as applied above to claim 13, and further, Sabelstrom also discloses, the control unit is configured to prompt the height adjustment without interaction with the driver of the utility vehicle (so the driver do not have to do the adjustments when the vehicle is parked [0033]), so that the system is implementable in a self-driving utility vehicle (the system automatically adjust the height of the vehicle [0018]).

REGARDING CLAIM 22, as best understood, Limitations and motivations addressed, see claim 13 above (supra).

REGARDING CLAIM 23, as best understood, Sabelstrom in view of Becker and Myggen remain as applied above to claim 22, and further, Sabelstrom also discloses, the at least one part of a utility vehicle is a floor of a vehicle entrance or a characteristic highest elevation of the utility vehicle or a side point having a shortest height or a point of a vehicle axle (one part of a utility vehicle in the present invention is axle and a chassis height, [0030]).

REGARDING CLAIM 24, as best understood, Limitations and motivations addressed, see claim 13 above (supra).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sabelstrom (US 2008/0272562 A1) in view of Becker (US 20180149739 A1)  and Myggen (US 20140095023 A1)  as applied to claim 13 above, and in further view of You (US 2017/0129535 Al).

REGARDING CLAIM 17, as best understood, Sabelstrom in view of Becker and Myggen remain as applied above to claim 13, and further, Sabelstrom in view of Becker and Myggen do not explicitly disclose, the control unit is configured to determine the position in at least one horizontal coordinate on the basis of data from the position determination device or to query this from the position determination device.
However, in the same field of endeavor, You discloses, the control unit is configured to determine the position in at least one horizontal coordinate on the basis of data from the position determination device or to query this from the position determination device (the controller obtains the horizontal coordinate of the vehicle, [0048]), for the benefit of determining a sensitivity that corresponds to a vertical coordinate of the vanishing point in a matrix and determining an initial steering angle that corresponds to a horizontal coordinate [0010].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a height adjustment system for a vehicle disclosed by a modified Sabelstrom to include horizontal coordinates taught by You. One of ordinary skill in the art would have been motivated to make this modification in order to determine a sensitivity that corresponds to a vertical coordinate of the vanishing point in a matrix and determining an initial steering angle that corresponds to a horizontal coordinate.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sabelstrom (US 2008/0272562 A1) in view of Becker (US 20180149739 A1) and Myggen (US 20140095023 A1) as applied to claim 13 above, and in further view of Nelson (CN 105229423 A).

REGARDING CLAIM 20, as best understood, Sabelstrom in view of Becker and Myggen remain as applied above to claim 13, and further, Sabelstrom in view of Becker and Myggen do not explicitly disclose, the utility vehicle has at least one dynamic vehicle sensor that is configured to determine a speed and/or change of direction of the utility vehicle, and wherein the control unit is configured, based on the sensor data from the at least one dynamic vehicle sensor, to determine at least one change of position in relation to a previously acquired position, so as to allow tracking of a movement path.
However, in the same field of endeavor, Nelson discloses, the utility vehicle has at least one dynamic vehicle sensor that is configured to determine a speed and/or change of direction of the utility vehicle (steering angle sensor for estimate the direction angle and the vehicle direction [0071]), and wherein the control unit is configured, based on the sensor data from the at least one dynamic vehicle sensor, to determine at least one change of position in relation to a previously acquired position, so as to allow tracking of a movement path (controller 924 receives the data information from the electronic data processing system (46, 146, 246, or 346) substantially linear path as vehicle at the first point and the second point and tracking or following the vehicle, [0073]), for the benefit of providing a method and system for controlling an implement associated with a vehicle without the expense of a robust display; particularly for controlling off-road vehicle guidance [0004].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a height adjustment system for a vehicle disclosed by a modified Sabelstrom to include determining speed and direction/heading/POS information taught by Nelson. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method and system for controlling an implement associated with a vehicle without the expense of a robust display; particularly for controlling off-road vehicle guidance.

Response to Arguments
Applicant's arguments filed 04-26-2022 have been fully considered but they are not persuasive.
The applicant has contended that the prior art of record does not disclose “the relative position, including a horizontal position and a vertical position, is determined with reference to a known fixed point, including a structure and/or a marking, and wherein the relative position is determined by a rangefinder and/or other sensor”. The examiner respectfully disagrees.
As cited above, Sabelstrom (US 20080272562 A1) in view of Becker (US 20180149739 A1) and Myggen (US 20140095023 A1) disclose that which is claimed. Because the prior art of record discloses that which is claimed, the examiner respectfully maintains the rejection of claim 13, 22, and 24 under 35 USC §103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663